                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                   UNITED STATES DISTRICT COURT

                                   7                                  NORTHERN DISTRICT OF CALIFORNIA

                                   8
                                         HUGO RIBOT,
                                   9                                                            Case No. 19-cv-04044-KAW (PR)
                                                         Plaintiff,
                                  10
                                                    v.                                          ORDER OF TRANSFER
                                  11
                                         CHRISTOPHER SMITH, et al.,
                                  12
Northern District of California




                                                         Defendants.
 United States District Court




                                  13

                                  14           Plaintiff Hugo Ribot, a state prisoner incarcerated at the Mule Creek State Prison in Ione,

                                  15   California, has filed a civil rights action under 42 U.S.C. § 1983 asserting inadequate medical care

                                  16   received from the medical staff at Mule Creek State Prison.

                                  17           When jurisdiction is not founded solely on diversity, venue is proper in the district in

                                  18   which (1) any defendant resides, if all of the defendants reside in the same State, (2) the district in

                                  19   which a substantial part of the events or omissions giving rise to the claim occurred, or a

                                  20   substantial part of property that is the subject of the action is situated, or (3) a judicial district in

                                  21   which any defendant may be found, if there is no district in which the action may otherwise be

                                  22   brought. See 28 U.S.C. § 1391(b).

                                  23           The acts complained of in this complaint occurred in Amador County, which is in the

                                  24   Eastern District of California. Furthermore, all defendants reside in the Eastern District of

                                  25   California. Venue, therefore, properly lies in the Eastern District of California. See 28 U.S.C.

                                  26   § 1391(b).

                                  27           Accordingly, in the interest of justice and pursuant to 28 U.S.C. § 1406(a), this action is

                                  28   TRANSFERRED to the United States District Court for the Eastern District of California. The
                                   1   Clerk of the Court shall terminate any pending motions and transfer the case forthwith.

                                   2          IT IS SO ORDERED.

                                   3   Dated: July 17, 2019

                                   4                                                  ______________________________________
                                                                                      KANDIS A. WESTMORE
                                   5                                                  United States Magistrate Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       2
